Citation Nr: 0919082	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-17 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 
2001, and from January 2003 to May 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2006, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.  The Veteran testified at a RO hearing 
in April 2006.

In August 2008, the Veteran withdrew his appeal with regard 
to the following issues:  entitlement to an increased rating 
for degenerative disc disease, lumbosacral spine with 
radiculopathy, left lower extremity; entitlement to a 
compensable rating for chronic stress fracture, right leg; 
entitlement to a compensable rating for chronic stress 
fracture, left leg; entitlement to a compensable rating for 
eczema right and left arm; and, entitlement to service 
connection for bipolar disorder, mental condition. 


FINDING OF FACT

The Veteran has PTSD due to stressors incurred in service.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for PTSD, no 
further discussion of VCAA is necessary at this point.  Any 
notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), constitutes harmless error (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) 
notice provisions have been satisfied, and if the Veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability rating or effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran's DD Form 214 reflects that he had 1 year, 4 
months, and 17 days of foreign service.  His primary 
specialty was motor transport.  The Veteran has claimed that 
he incurred PTSD as a result of an incident that occurred at 
Fort Bragg, North Carolina, in August 1998.  Specifically, 
the Veteran has reported that during a training exercise, he 
witnessed a 155 MM Howitzer and truck run over a fellow 
soldier and the soldier died.  The evidence of record 
reflects that such claimed stressor has been verified by the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
The Veteran has also claimed sexual assault and harassment 
from another solider during service; however, to date such 
claimed stressors have not been verified.

In June 2003, the Veteran initially sought VA inpatient 
treatment due to stress; however, at that time the Veteran 
specifically denied any trauma.  In September 2003, the 
Veteran underwent a VA outpatient evaluation at the PTSD 
clinic.  The Veteran reported the verified stressor relating 
to the fellow soldier that was run over by a truck.  He also 
reported stressors from his service in Korea and Kuwait.  The 
examiner conducted a mental status examination, noting that 
the Veteran's speech was clearly avoidant of certain content.  
He becomes agitated and sweaty when discussing traumatic 
events, and reported that he keeps himself busy the rest of 
the day to keep the thoughts out of his head.  He has been 
told that he cries out when sleeping.  He presented with 
guilt, anxiety, fear, avoidance of recollection of traumatic 
military experiences, excessive activity to keep busy, and 
evidence of difficulty trusting in relationships.  The 
examiner diagnosed PTSD, characterological features, 
obsessive compulsive features, and mood disorder not 
otherwise specified.  

Subsequent to such initial evaluation in which a diagnosis of 
PTSD was rendered, the Veteran has continued to seek VA 
outpatient treatment related to PTSD and bipolar disorder.

A February 2006 notation from the Veteran's treating VA 
psychiatrist, reflects that such VA psychiatrist had been 
treating the Veteran since March 2004.  The Veteran reported 
a history of having been subjected to considerable stress and 
danger in Kosovo in 1999, being subjected to exploding mines, 
mortar attacks, and directly witnessing the deaths of others.  
He described an incident when a fellow soldier stepped on a 
land mine and died.  The VA psychiatrist opined that the 
Veteran fulfills all diagnostic criteria of PTSD, having 
symptoms in all three categories of reexperiencing, 
avoidance, numbing, arousal.  He described intrusive 
thoughts, nightmares, flashbacks, emotional and physical 
distress at reminders of war.  He described loss of interest, 
feeling of detachment, inability to feel positive emotions 
and avoidant behavior.  He has sleep disturbance, 
irritability, difficulty in concentrating, hypervigilance and 
exaggerated startle response.  The examiner opined that his 
PTSD is highly symptomatic.

In July 2007, the Veteran underwent a VA examination.  The 
Veteran recounted the stressful event in which the soldier 
was run over by a truck.  On mental status examination, the 
Veteran reported recurrent and intrusive distressing 
recollections of the event; efforts to avoid thoughts, 
feelings, or conversations associated with the trauma; 
difficulty falling or staying asleep; irritability or 
outbursts of anger; and, hypervigilance.  The examiner 
performed a Personality Assessment Inventory and recorded 
psychometric assessment scores.  The examiner noted that the 
Veteran responded to the personality screening with extreme 
symptom amplification, thus the resulting profile was deemed 
invalid, non-credible, and not amenable to interpretation.  
The examiner was unable to state whether or not the profile 
was consistent/inconsistent with a diagnosis of PTSD.  Since 
the results of the testing were invalid, it was not possible 
to attribute the Veteran's symptomatology to PTSD or any 
other disorder.  The examiner described the Veteran's 
stressors as significant physical abuse from his stepfathers; 
seeing a soldier run over and killed by trucks; and, sexual 
harassment from a fellow soldier.  The Axis I diagnosis was 
malingering.  The examiner stated that the Veteran 
experiences moderate symptoms accompanied by moderate 
impairment of psychosocial and occupational functioning.  The 
examiner stated that it is quite likely that the results of 
the examination overestimated the actual degree of impairment 
because of the Veteran's symptom amplification.  Furthermore, 
it was not possible to partial-out any potential effects of 
PTSD versus depression or anxiety disorders or possible 
bipolar symptoms.  

A VA record dated in September 2008 is to the effect that a 
screening for PTSD was positive. 

In September 2008, the Veteran underwent another VA 
examination.  The examiner noted that malingering testing was 
performed using the Structured Inventory of Malingered 
Symptoms (SIMS).  The examiner noted review of the claims 
folder, to include the prior VA examination report.  The 
examiner explained that the SIMS testing was to discriminate 
between the presence of psychopathology or cognitive defect 
versus the presence of feigned symptoms.  Upon psychological 
testing, the examiner diagnosed bipolar II, and rule out 
malingering.  The examiner opined that the Veteran does not 
meet the criterion for reexperiencing of symptoms for PTSD, 
and the psychological testing results were indicative of 
malingering.  

Initially, the Board notes that as detailed hereinabove, the 
JSRRC has verified the Veteran's claimed stressor pertaining 
to a fellow soldier being run over by trucks during a 
training exercise at Fort Bragg.  As there is credible 
supporting evidence that the Veteran's claimed stressor 
occurred, the question to resolve is whether the Veteran has 
PTSD due to such claimed stressor.  Based upon a review of 
the VA outpatient treatment records on file, it is clear that 
a diagnosis of PTSD has been rendered, initially in September 
2003, and the Veteran has continued to seek treatment for 
PTSD for the past several years.  Such initial diagnosis in 
September 2003 was based in part on the claimed stressor 
pertaining to the fellow solider run over by trucks.  The 
Veteran has been periodically reassessed to determine if he 
meets the criteria for PTSD and VA outpatient treatment 
records dated through 2008 continue to reflect an assessment 
of PTSD.  Likewise, the Veteran's treating psychiatrist in 
2006 opined that the Veteran met the diagnostic criteria for 
PTSD.  However, as detailed, on VA examination in July 2007 
the examiner diagnosed malingering, which is a medical and 
psychological term that refers to an individual fabricating 
or exaggerating the symptoms of a mental illness for a 
variety of motives.  On VA examination in September 2008, the 
examiner diagnosed rule out malingering and bipolar disorder.  
Thus, based on such VA examination, although testing results 
were indicative of malingering, the examiner was unable to 
diagnosis malingering, instead diagnosing rule out 
malingering.  This suggests that it was not clear to the 
examiner that the Veteran exhibited malingering.  In light of 
the July 2007 diagnosis of malingering based on psychological 
testing, the medical evidence of record does not lead to a 
clear finding that the Veteran has PTSD, although the Board 
does note that the February 2006 PTSD diagnosis was made by a 
medical doctor, specifically a psychiatrist, whereas the July 
2007 and September 2008 examinations were conducted by 
individuals identified as having a Ph.D.  The psychological 
testing results reflected in both VA examination reports is 
somewhat troublesome with regard to making a determination as 
to whether the Veteran has PTSD.  However, in view of the VA 
outpatient treatment records reflecting a diagnosis of PTSD 
based on mental status examination, to include based on the 
verified stressor; the continuous treatment sought by the 
Veteran for his PTSD; and, the uncertainty of the September 
2008 VA examiner in assessing malingering, the Board is 
compelled to find that there is at least a state of equipoise 
of the positive evidence and the negative evidence as to a 
diagnosis of PTSD.  Affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran does suffer from PTSD 
and that the PTSD has been sufficiently linked to a verified 
stressor.  In sum, the Board finds that the statutory and 
regulatory criteria for entitlement to service connection for 
PTSD have been met.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


